UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4479
CHRISTIAN LACY TEDDER,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Southern District of West Virginia, at Bluefield.
                  David A. Faber, District Judge.
                            (CR-97-66)

                      Submitted: March 28, 2002

                       Decided: May 10, 2002

   Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, Brian J.
Kornbrath, Assistant Federal Public Defender, Charleston, West Vir-
ginia, for Appellant. Stephen M. Horn, Acting United States Attorney,
John L. File, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.
2                     UNITED STATES v. TEDDER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Christian L. Tedder appeals the district court’s order revoking his
supervised release and imposing a six-month sentence, to be followed
by thirty months on supervised release. We affirm.

   The district court found that Tedder had violated two conditions of
supervised release. First, he failed to report a change of employment
status to his probation officer. He concedes this technical violation.
Second, the district court found that Tedder committed a crime, in
violation of a general condition of release. Specifically, the court
found that Tedder violated W. Va. Code Ann. § 61-8-16 (Michie
2000) by making repeated phone calls to Brenda Matthews with the
intent to harass her and by making a threat against his ex-wife,
Melissa Tedder, during one of the harassing phone calls. On appeal,
Tedder argues that the evidence did not support the finding that he
had threatened Melissa Tedder during a call to Ms. Matthews.

   A district court need find only by a preponderance of the evidence
that a defendant violated a condition of his supervised release. 18
U.S.C. § 3583(e)(3) (1994). We review the decision to revoke super-
vised release for abuse of discretion. United States v. Copley, 978
F.2d 829, 831 (4th Cir. 1992).

  Here, there is no dispute that Tedder called Ms. Matthews approxi-
mately six times in the early morning hours of May 19, 2001. Ms.
Matthews hung up on him several times, only to have Tedder call her
back. During their conversations, Tedder inquired about his ex-wife
and her relationship with another man, among other things.

   The relevant statute provides that "[i]t shall be unlawful for any
person with intent to harass or abuse another by means of telephone
to . . . [m]ake repeated telephone calls, during which conversation
                       UNITED STATES v. TEDDER                          3
ensues, with intent to harass any person at the called number." W. Va.
Stat. Ann. § 61-8-16(a)(4). Here, the requisite intent can be inferred
from Tedder’s serial phone calls during which he was at times "hate-
ful," as Ms. Matthews reported to Tedder’s probation officer. This
behavior supports the district court’s finding by a preponderance of
the evidence that Tedder violated the statute.

   The district court also found that Tedder had threatened his wife
during one of his conversations with Ms. Matthews when, after
inquiring about his ex-wife, he said that he had already violated the
terms of his release (presumably by using illegal drugs and/or alco-
hol) and that as long as he was going back to prison he would make
his binge "worth his while." The district court agreed with the proba-
tion officer that this was an implied threat against Ms. Tedder. The
court supported this finding with its observation that Ms. Tedder
seemed afraid of her husband, its credibility determination in favor of
the probation officer, who testified that he and Ms. Matthews con-
strued Tedder’s words as threatening, and its recognition of Tedder’s
history of violence towards women.

   It is unlawful for a person "with intent to harass or abuse another
by means of telephone to . . . threaten to commit a crime against any
person." W. Va. Code Ann. § 61-8-16(a)(5). Contrary to Tedder’s
argument, there is enough evidence in the record to support the find-
ing that Tedder’s statement during one of his harassing phone calls to
Ms. Matthews constituted a threat against his ex-wife and a violation
of West Virginia law.

   In light of Tedder’s several violations of the terms of his super-
vised release, the district court did not abuse its discretion in revoking
supervision and imposing a six-month sentence, to be followed by
thirty months of supervised release. We accordingly affirm. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED